Citation Nr: 9930127	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston 
Texas


THE ISSUE

Whether the termination of a permanent and total disability 
rating for non-service-connected pension purposes was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which terminated the veteran's permanent and 
total rating for non-service-connected pension purposes.

In a May 1997 written statement, the veteran requested that a 
hearing scheduled at that time be canceled.  He asked that he 
receive a VA examination in lieu of a personal hearing.  In 
subsequent cancellations of personal hearings before the 
Board, the veteran, ultimately, decided that he did not want 
a personal hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was born in September 1950, has a high school 
education, and last worked in 1988 as a truck driver.  He 
also has been employed as a mechanic.

3.  The veteran's disabilities for non-service-connected 
pensions purposes are postoperative herniated disc at L4-5 
and L5-S1, currently rated as 20 percent disabling; 
degenerative disc narrowing at C4-5, currently rated as zero 
percent disabling; residuals of a left leg injury, currently 
rated as noncompensable; a left ankle sprain, currently rated 
as noncompensable; chest pain and injury, currently rated as 
noncompensable; and a stomach condition, (characterized as 
diaphragmatic hernia), currently rated as noncompensable.  
The combined evaluation for the non-service-connected 
disabilities is 20 percent.

4.  The veteran's disabilities are not shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment in keeping with his 
age, education, and occupational experience.


CONCLUSION OF LAW

The termination of a permanent and total disability rating 
for non-service-connected pension purposes was proper.  
38 U.S.C.A. §§ 5102, 5121, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.105(f), 3.340, 4.15, 4.16, 4.17, 4.25, 
4.31, 4.40, 4.45, 4.59, 4.71a, 4.114, Diagnostic Codes 5003, 
5262, 5271, 5293, 5295, 5297, 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and, 
therefore, is well grounded within the meaning of the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id. 


Applicable Laws and Regulations

The issue presented in this case is whether the termination 
of the veteran's non-service-connected pension benefits was 
proper.  With regard to pension benefits, the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  38 U.S.C.A. § 501 (West 
1991).  With regard to claims for pension benefits, the 
Secretary's authority to prescribe regulations providing for 
determination of permanent and total disability may be based 
in whole or in part upon subjective criteria.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).  Both objective and 
subjective standards are often set forth within the same 
statutory provision or regulation.  The basic law referable 
to pension benefits, for example, provides that a pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to non-service-connected disabilities which are not the 
result of his of her own willful misconduct.  38 U.S.C.A. 
§ 1521.

Title 38 U.S.C.A. § 1502(a) (West 1991) defines permanence of 
a disability, stating that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15.

In light of this definition of "permanence," there are 
three alternative bases upon which a permanent and total 
disability rating for non-service-connected pension purposes 
may be established.  The first basis is the establishment, by 
use of the appropriate diagnostic codes of the VA Schedule 
for Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  In 
other words, each disability is rated under the appropriate 
diagnostic code and then combined to determine if the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  The permanent loss of both hands, of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden, will 
be considered to be permanent and total disability.  38 
C.F.R. § 4.15.

The second objective basis upon which permanent and total 
disability rating for pension purposes may be established 
warrants consideration where the veteran does not satisfy the 
criteria for a combined 100 percent schedular evaluation.  
The veteran may, in the alternative, qualify for a permanent 
and total disability rating for pension purposes if he has a 
lifetime impairment which precludes him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.  Marginal employment, 
generally deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, shall generally not be considered 
substantially gainful.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disability may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

In this case, the veteran was granted a permanent and total 
disability rating for pension purposes by a June 1992 rating 
decision.  In reaching that decision, the RO assigned the 
veteran a zero percent rating for chest pain and injury 
(resolved), a zero percent rating for stomach trouble 
(diaphragmatic hernia), a zero percent rating for back injury 
(not found in service), zero percent rating for left ankle 
sprain (resolved), zero percent rating for left leg injury 
(not found in service), zero percent rating for degenerative 
disc narrowing C4-5, and a 60 percent rating for herniated 
disc L4-5 and L5-S1 postoperative multiple surgeries.  Hence, 
the combined rating for the veteran's non-service-connected 
disabilities was calculated to be 60 percent.  It was further 
noted that the veteran was 41 years old, and had a high 
school education, and that he last worked in January 1988 as 
a truck driver. 

A proposal to terminate the veteran's non-service-connected 
pension benefits was issued in October 1994.  In reaching 
this decision, the RO reviewed a VA examination report of May 
1994, which showed that the veteran was moderately obese and 
walked with no discernible limp but subjectively had limited 
the range of motion tests due to pain and discomfort.  The 
examiner could find no objective evidence of neuropathy.  The 
RO concluded that the medical evidence revealed that the 
veteran's lumbar spine disability had improved and was 
currently only 10 percent disabling.  

However, later in a February 1995 rating decision, the RO 
determined that the herniated disc L4-5 and L5-S1, 
postoperative disability was 20 percent disabling.  As the 
veteran's combined disabilities were only 20 percent, he did 
not meet the requirements for a permanent and total 
disability rating for pension purposes.  The reduction was 
implemented by the rating action of February 1995.  

The Board has reviewed the proposed termination, the 
termination decision, and the entire evidence of record to 
determined whether the RO has properly considered all 
applicable regulations with respect to the termination of the 
veteran's pension benefits.  The Board observes that the 
rating decision and its accompanying cover letter complied 
with the procedural requirements under the provisions of 
38 C.F.R. § 3.105(f) and (h).  In this regard, the Board 
notes that the RO's October 1994 proposal to terminate 
pension benefits properly set forth all material facts and 
reasons for the proposed reduction.  See 38 C.F.R. 
§ 3.105(f).  The veteran was notified of said proposal at his 
latest address of record, and was given 60 days to present 
additional evidence to show that pension benefits should be 
continued.  Id.  The Board further notes that the veteran was 
informed that he had an opportunity for a predetermination 
hearing, provided that a request for such a hearing was 
received within 30 days form the date of notice.  See 38 
C.F.R. § 3.105(h).  As a result, the veteran submitted an 
additional private medical record, dated in November 1994, 
showing that the veteran had sustained injuries while 
working, and an insurance form indicating the same, which the 
RO properly considered.  The Board further notes that the 
veteran did not request a predetermination hearing within the 
30-day period.  As such, the RO properly complied with the 
provisions of 38 C.F.R. § 3.105 (f) and (h).

The Board also finds that the RO properly complied with the 
provisions under 38 C.F.R. § 3.343(a).  This provision 
essentially dictates that a total disability rating warranted 
by the severity of the condition will not be reduced, in the 
absence of clear error, without examinations showing material 
improvement in the veteran's physical or mental condition.  
See Kirwin v. Brown, 8 Vet. App. 148 (1995).  Where an 
examination report shows material improvement, it must be 
evaluated in conjunction with all the facts of record, with 
particular consideration as to whether the improvement was 
attained under the ordinary conditions of life.  A finding of 
material improvement must be supported by a comparison of the 
veteran's previous and current physical condition.  Karnas v. 
Derwinski, 1 Vet. App. 308, 310-311 (1991).  The Board also 
notes that 38 C.F.R. § 3.343(a) does not require that a total 
disability rating have been in effect for any particular 
length of time in order for this reduction regulation to be 
applicable.  See Ternus v. Brown, 6 Vet. App. 370, 376 
(1994).


Whether Termination of a Permanent and Total Disability 
Rating for Pension Purposes Based Upon Objective Criteria was 
Proper

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he or she experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service-connected disabilities is therefore warranted.

In that respect, it is noted that Disability ratings are 
assigned in accordance with the VA's Schedule for Rating 
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


Herniated Disc

At a VA examination in February 1972, the musculoskeletal 
system was evaluated as normal.  The veteran was seen at VA 
in 1983 for what was diagnosed as low back pain and strain.  

In a January 1989 medical report, the veteran's private 
physician documented his disability history from 1988, when 
he was first seen by that physician.  The physician reported 
that the veteran was seen in September 1988 after being 
involved in a work-related accident on January 1, 1988.  
During the September 1988 examination, the physician noted 
that physical examination showed tenderness along the 
paravertebral muscles of the lumbar spine and diminished 
movements of the trunk.  The remainder of the examination was 
essentially within the limits of normal.  Later that month 
the veteran was seen again for severe pain of the lower back.  
He complained of the same when seen in October 1988 and 
December 1988.  He was prescribed a cane in December.  In 
January 1989, the veteran's condition was the same and 
physical examination was unchanged.  The diagnosis was nerve 
root irritation syndrome of the lumbosacral spine, possible 
herniated disc.  

In June 1990, private hospital records reveal that the 
veteran underwent a differential epidural block.  It was 
noted that the procedure was done because of the veteran's 
complaints of low back pain radiating mainly to his left leg.  
The findings of the differential epidural block indicated 
that the veteran was having organic pain with very little 
psychogenic component.  He was advised to contact Dr. Zavala.  

In September 1990, the veteran was again hospitalized 
privately for another surgery.  He underwent a L4-5, and L5-
S1 bilateral lumbar laminectomy, facetectomy, and 
decompression of the nerve root.  It was noted that, prior to 
the surgery, the veteran had received extensive physical 
therapy and medication for the pain, but that because he was 
not doing well, he was admitted for surgical intervention.  
The discharge diagnosis was lumbosacral radiculopathy with 
nerve root compression, L5 and S1 bilateral.  

In a December 1990 private treatment note, the veteran's 
physician, Dr. Zavala, who was a neurosurgeon, stated that 
the veteran was not to sit down for more than one hour and 
that he should not lift anything above 15 pounds, or bend his 
knee.  

In an October 1991 private magnetic resonance imaging (MRI) 
report, it was noted that there was slight disc narrowing and 
desiccation at L5-S1, with a tiny, narrow, central posterior 
disc bulge.  

In February 1992, private treatment records were received for 
the record from the North Star Physical Therapy Clinic.  
Contained therein were the veteran's physical therapy records 
from 1988 to 1992, showing his physical therapy treatment, 
follow-up and prescriptions.  

In a March 1992 letter, the veteran's private physician 
indicated that the veteran was under care for injuries he 
sustained while working.  He was being treated for herniated 
L4-L5, and therefore he was unable to do any lifting.  

Based upon the foregoing, in a June 1992 rating decision, the 
RO granted a permanent and total disability rating for 
pension purposes, which included evaluation of the veteran's 
lumbosacral spine disorder, characterized as postoperative 
herniated disc at L4-5 and L5-S1.  The other identified non-
service-connected disabilities were each evaluated as zero 
percent disabling.

In May 1994, the veteran underwent a VA orthopedic 
examination.  At that examination, his history was again 
revealed to include re-injury of the back due to a work 
related industrial accident.  The back injury was later 
diagnosed as herniated nucleus pulposus and treated first 
with conservative treatment and physical therapy and other 
modalities.  When conservative treatment did not work, the 
veteran underwent the surgeries described above.  The veteran 
reported that he had done well after the surgery, but 
currently had increasing pain.  The veteran reported that he 
received medication and pain shots once or twice a week, and 
that he received shots for inflamed muscles.  After the 
veteran described that he had numbness in his legs and other 
areas upon prolonged sitting or driving in the car, the 
examiner stated that the veteran had what sounded like true 
radiculopathy radiating into the left buttock down the left 
posterior lateral thigh across the front of the knee and down 
to the calf as far as the foot.  The veteran felt that his 
symptoms were worse than before the surgery.  

Physical examination showed a well-developed, somewhat overly 
nourished and moderately obese male.  The examiner noted that 
the veteran walked with no discernable limp but that he 
carried a cane since he had been on a long drive that day.  
When he walked on his toes and heels it was apparent that he 
had mildly weak left toe and foot extensors as compared to 
those on the right.  His gait was otherwise normal.  
Examination of the back showed a well-healed midline lumbar 
scar which was essentially non tender.  Flexion of the back 
was to about 45 degrees, at which point the veteran said he 
had to stop due to pain and discomfort.  He extended 20 to 25 
degrees.  Bilateral bending was 30 to 35 degrees in each 
direction and rotation was a good 30 degrees in both 
directions.  Deep-tendon reflexes were 1+ at the knee, 2+ at 
the ankles and 2+ plantar.  The examiner noted that Babinski 
was normal and there was no clonus.  It was noted that the 
veteran denied any true objective loss of sensation over any 
portion of the foot or leg other that to say he had sort of a 
numb-like feeling along the lateral aspect of his left thigh; 
which was mild in nature.  Straight leg raising was negative 
to 90 degrees in the sitting position but positive to 70 
degrees on the left and to 85 degrees on the right with 
positive reinforcement with Lasegue's on the left but not on 
the right.  Measurements of the thighs were 50 centimeters on 
the right and the left was 49.5 centimeters.  The right calf 
measured 38.5 centimeters and the left calf was only 37 
centimeters indicating some mild to moderate atrophy of the 
left calf, according to the examiner.  When the great toe and 
the foot extensors were tested the left braked more easily 
than the right, and the examiner stated that he felt that to 
be the veteran's maximum effort.  Waddle signs were 
essentially normal.  The examiner indicated that he could not 
get any exaggeration of symptoms and that the veteran 
cooperated as well as he was able to upon examination.  

The diagnosis was:  Status post operative two level 
diskectomy and fusion at the L3-L4 level.  He had residuals 
of radicular pain and slight weakness to the left lower 
extremity and loss of range of motion to the back as 
indicated in the examination above.  Corresponding x-rays 
were taken of the lumbosacral spine.  Multiple views of the 
lumbosacral spine showed no gross bony or soft tissue 
abnormalities.  

Based on the May 1994 VA examination report, the RO proposed 
to terminate the veteran's non-service-connected pension.  In 
reaching this decision, the RO reduced the disability 
evaluation for the veteran's postoperative herniated disc at 
L4-5 and L5-S1 from 60 percent to 10 percent disabling.

In response to the RO's proposal to terminate non-service-
connected pension benefits, the veteran submitted a November 
1994 correspondence wherein he complained that he was unable 
to stand straight without having swelling in his hips and 
back.  He attached a November 1994 letter from his treating 
physician, which certified that the veteran was being treated 
for injuries that he sustained while working, and that due to 
his condition, he had been unable to work.  The diagnosis was 
lumbar strain.  The veteran also attached an insurance 
disability claims form, dated in November 1994, which 
indicated that he had been totally disabled from September 
1988 to the present.  Under the section for remarks, the 
physician noted that the veteran was unable to work due to 
pain.  

By a rating decision, dated in February 1995, the RO 
effectuated the termination of the veteran's entitlement to a 
permanent and total disability rating for non-service-
connected pension purposes, and assigned a 20 percent rating 
for the veteran's herniated disc at L4-5 and L5-S1.  The 
other identified non-service-connected disabilities remained 
at zero percent disabling.  The RO assigned a combined rating 
of 20 percent for the non-service-connected disabilities.  
Thereafter, the veteran perfected a timely administrative 
appeal with respect to this adverse rating determination.

In a statement submitted in May 1997, the veteran requested 
that he receive a VA examination in lieu of his hearing.  He 
complained of pain and numbness.

In June 1997, the veteran underwent series of VA examinations 
and testing in response to his request.  On June 10, 1997, 
the veteran underwent a VA neurological examination.  It was 
noted that the veteran was referred for neurological 
evaluation due to radiculopathy to the lower extremity and 
numbness in the left side of the body.  The veteran reported 
his history of back injuries, and indicated that he had 
worked as a mechanic and a truck driver over the years.  At 
that present time, the examiner noted that the veteran was 
still having back pain and numbness in his left leg, and that 
he used a cane for walking assistance.  

Physical examination revealed that the veteran was in no 
distress.  The cranial nerves were grossly normal.  Motor 
examination revealed normal strength in the arms.  Legs 
strength appeared 5/5 throughout, except for possible 5-/5 in 
the dorsiflexors of his left ankle, although there was some 
break away pain and related weakness.  Reflexes were +2 in 
the arms and knees and +2 in the ankles.  Plantar response 
was flexor.  The examiner noted that sensory testing revealed 
diminished pin over the left lower leg compared to the right.  
Cerebellar was normal.  Gait examination revealed that the 
veteran walked with a slight limp and used a cane.  Straight 
leg raising was unremarkable, except for some pulling in his 
low back at 60 degrees with the left leg.  The veteran was 
able to bend over at about 50-60 degrees.  

The neurological examination impression was that the veteran 
was status post two level diskectomy and fusion at the L3-4 
level.  It was noted that the veteran still had back pain and 
radiating pain and numbness down his left leg.  An 
electromyogram (EMG) nerve conduction study was ordered for 
the left leg to rule out objective evidence of a 
radiculopathy.  On this report, it was later noted that the 
EMG study was within normal limits.  

On June 17, 1997, the veteran underwent a VA orthopedic 
examination.  Under subjective complaints it was noted that 
the veteran had been treated for persistent lumbosacral 
discomfort and interscapular and lower cervical discomfort 
primarily with Flexeril and analgesics.  He also used a cane 
for ambulation at that time.  The veteran did not have any 
specific symptoms of lower extremity radiculopathy, but he 
did state that he developed left leg stocking-like numbness, 
particularly after periods of prolonged sitting.  

Objective findings revealed that lumbosacral area was non 
tender, and that there was a healed midline laminectomy type 
incision.  He was able to tilt the upper torso 25 degrees 
left and right.  Rotation of the upper torso was nearly 45 
degrees left and right.  Flexion of the upper torso was to 70 
degrees with the vertical.  The veteran had satisfactory heel 
and toe standing.  Reflexes to the knees and ankles were 
intact and equal at 1+.  He did not have specific sensory 
deficit below the knees.  He had satisfactory and equal 
strength of the knee extensors, ankle dorsiflexors, and great 
toe dorsiflexors.  The veteran did have slight left calf 
atrophy that measured 14-3/4 inches in circumference in the 
maximum calf area on the left as compared to 15 inches on the 
right.  The etiology of that slight atrophy was uncertain, 
according to the examiner.  The diagnosis was post-operative 
status lumbar laminectomy and fusion with persistent 
lumbosacral discomfort not associated at that time with any 
objective findings to suggest any evidence of lower extremity 
radiculopathy.  

Corresponding x-rays of the lumbosacral spine revealed mild 
degenerative disk disease noted at L4-L5 and L5-S1 levels 
with associated osteophytosis.  The disk spaces do not appear 
to be appreciably narrowed.  Mild facet osteoarthritic 
changes were also present at the L5-S1 level.  There were 
also subtle sclerotic densities projecting over the left 
iliac wing. 

On July 10, 1997, the veteran was referred to the VA Clinical 
Electrophysiology Laboratory Rehabilitation Medicine Service.  
Physical examination revealed that the veteran had an 
antalgic gait but otherwise moved well around the room.  He 
was able to get from the floor to the examining table without 
any assistance.  Straight leg raise while sitting was 
negative bilaterally.  Motor strength in the bilateral lower 
extremities was 5/5.  Sensation was intact to pinprick and 
proprioception throughout except on the dorsum of his left 
foot.  Reflexes were 2+ at the knees and ankles.  The toes 
were downgoing bilaterally.  

Nerve conduction studies were performed with a mid ankle 
temperature of 31 degrees Centigrade.  Distal sensory 
latencies were measured to peak, distal motor latencies to 
takeoff and amplitudes were measure base to peak.  The nerves 
measured were the left sural, left deep peroneal, the left H 
reflex and the right H reflex.  Electromyography was 
performed in the standard fashion using a 27 gauge monopolar 
Teflon-coated needle.  The muscles measured were the left 
gluteus maximus, left tensor fasciae latae, left vastus 
medialis, left tibialis anterior, medial head gastrocnemius, 
left extensor hallucis longus, and paraspinal on the left L4, 
L5 an S1.  Electrodiagnostic findings indicated normal nerve 
conduction study of the previously mentioned nerves, and 
normal electromyographic examination of the muscles, except 
of the paraspinals.  

The electrodiagnostic impression showed no evidence of a 
lumbosacral radiculopathy involving the left leg.  It was 
noted that positive sharp waves and fibs, though an abnormal 
finding, may be found post back surgery and were therefore 
insignificant at that examination.  

In December 1997, the veteran wrote a letter and indicated 
that his back continued to hurt and that his legs still went 
numb.  He said that he could not walk normally until 15 or 20 
minutes after getting up in the morning, and that he did not 
see how VA expected him to work under those conditions.  He 
found fault with the 20 percent rating for his lumbosacral 
spine disorder.

The RO rated the veteran's lumbosacral spine disorder, 
characterized as postoperative herniated disc at L4-5 and L5-
S1, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which refers to intervertebral disc syndrome.  
Under this  regulatory provision, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome productive of recurrent 
attacks with intermittent relief.  A 60 percent rating for 
intervertebral disc syndrome is for application when the 
disability is pronounced as demonstrated by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent rating 
is the highest schedular evaluation assignable under 
Diagnostic Code 5293.

In this case, the evidence shows that the veteran's 
lumbosacral spine disorder is productive of moderate 
disability.  Significantly, while the veteran basically has 
complaints of pain in the form of persistent discomfort and 
lower extremity numbness, the most recent VA examinations, 
including extensive neurological evaluation, performed in May 
1994, and in June and July 1997, are telling of no evidence 
of lumbosacral radiculopathy, and the abnormal finding (as 
regards the paraspinal muscle) was insignificant considering 
the post back surgery status of the veteran, according to a 
July 1997 electrodiagnositic impression.  An EMG showed 
normal study.  Further, while there was some evidence of 
limitation of lumbar spine motion, the Board observes that 
the veteran was able to heel and toe walk, had full motor 
strength within the lower extremities, and manifested no 
lower extremity radiculopathy.

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports the reduction of the 
veteran's lumbosacral spine disability to 20 percent.  
Although the veteran has complaints of pain in the back and 
numbness, no significant neurological abnormalities were 
found during the veteran's VA examinations in 1994 and 1997, 
as compared to the clinical evidence on file between 1988 and 
1992.  As such, the evidence clearly reflects that the 
veteran's lumbosacral spine disability has undergone material 
improvement since first rated in 1992.  Hence, the Board 
finds that the evidence supports the reduction of the 
evaluation for the veteran's lumbosacral spine disability 
under Diagnostic Code 5293.

Additionally, the VA's General Counsel has determined that 
based on the nature of intervertebral disc syndrome and the 
Courts' decision involving diagnostic code 5293, diagnostic 
code 5293 involves loss of range of motion and therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
4.40 and 4.45 should be applied.  VAOGCPREC No. 36-97 (Dec. 
12, 1997).  In considering the veteran's pain on motion and 
functional loss in this instance, the Board determines that 
the 20 percent evaluation assigned for moderate 
intervertebral disc syndrome is in accordance with the 
veteran's pain and recurring attacks of pain.  Therefore, 
there is no reasonable basis for the assignment of a rating 
higher than 20 percent under Diagnostic Code 5293.  See also 
Spurgeon v. Brown, 10 Vet. App. 194, 198-97 (1997); DeLuca v. 
Brown, 8 Vet. App. at 206-08 (explaining that the Board is to 
consider the impact of pain in making its rating 
determination); 38 C.F.R. §§ 4.7, 4.40, 4.45. 

As the veteran's lumbosacral spine disability does not 
present with severe limitation of lumbar spine motion 
(Diagnostic Code 5292), or severe recurring attacks of 
sciatic neuropathy with characteristic pain and muscle spasm 
or other neurological findings appropriate to the diseased 
disc with intermittent relief (Diagnostic Code 5293), or 
severe lumbosacral strain with marked limitation of motion on 
forward bending in a standing position or abnormal mobility 
of forced motion (Diagnostic Code 5295), a 40 percent 
disability rating is not warranted.  In view of the 
foregoing, a 20 percent disability rating under Diagnostic 
Code 5293 more appropriately addresses the veteran's 
subjective complaints of pain, as well as numbness, and the 
clinical findings.  See generally Spurgeon and DeLuca, both 
supra.


Degenerative Disc Narrowing C4-5

In addition to facts incorporated herein, the following facts 
are pertinent to this disability. 

In an October 1991 private magnetic resonance imaging (MRI) 
report of the cervical spine, it was reflected that the 
veteran had slight degenerative disc narrowing at C4-5.  

At the June 17, 1997 VA orthopedic examination, the veteran 
had  subjective complaints of being  treated for lower 
cervical discomfort.  Objective findings revealed that the 
cervical area had a normal curvature.  Regarding flexion of 
the head, the veteran was able to bring his face to 45 
degrees below the horizontal and he extended his head to 
bring his face to 45 degrees above the horizontal.  Rotation 
of the head was 60 degrees to the right and 70 degrees to the 
left.  The diagnosis included history of cervical discomfort 
and interscapular discomfort not associated with any history 
of or clinical evidence to suggest upper extremity 
radiculopathy  

Corresponding x-rays of the cervical spine revealed that a 
lateral view did not demonstrate the C7-T1 level.  The 
remaining visualized cervical vertebral bodies were 
appropriately aligned, with no evidence of fracture or 
dislocation.  There was no significant soft tissue swelling 
seen.  The odontoid process was intact.  It was noted that a 
well corticated ossific density was noted just posterior to 
the spinous process of C5 and could represent an old 
fracture.  

Identified degenerative disc narrowing C4-5 is rated under 
Diagnostic Code 5003, for degenerative arthritis.  Diagnostic 
Code 5010 applies to traumatic arthritis and provides that 
such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1998).  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

Since the VA orthopedic examination in June 1997 shows that 
the veteran's cervical area had normal curvature and the 
veteran was able to flex his head and face to the indicated 
degrees, a compensable evaluation is not in order.  It was 
diagnosed that he had a history of cervical discomfort not 
associated with any clinical evidence to suggest upper 
extremity radiculopathy.  Indeed, the x-rays showed that the 
veteran had no evidence of fracture or dislocation in the 
cervical spine.  Density seen could have represented an old 
fracture, but arthritis was not indicated.  

Limitation of the cervical spine is rated 10 percent 
disabling if slight, 20 percent disabling if moderate, and 30 
percent disabling if severe.  38 C.F.R. § 4.71a Diagnostic 
Code 5290.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Accordingly, a zero percent rating for the 
cervical spine disability is proper, as there is no x-ray 
evidence of cervical arthritis under which imitation of 
motion thereof can be compensably evaluated. 


Left Leg Sprain

Identified left leg sprain has been rated under Diagnostic 
Code 5262 for impairment of the tibia and fibula.  Malunion 
of the tibia and fibula with slight knee or ankle disability 
a 10 percent rating is warranted.  With moderate knee or 
ankle disability, a 20 percent rating is warranted, and with 
marked knee or ankle disability a 30 percent rating is 
assigned.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5262 (1998).  A 
zero percent evaluation for claimed leg sprain is in order, 
as the current medical findings show no malunion of the tibia 
and fibula.  Again, normal findings were noted for the knee 
and ankle at the June 1997 VA orthopedic examination.


Left Ankle Sprain

Identified left ankle sprain has been rated under Diagnostic 
Code 5271 for limitation of motion of the ankle.  Under the 
provisions of this diagnostic code, a 10 percent evaluation 
is assigned for moderate limitation of ankle motion.  A 
20 percent evaluation is assigned if the limitation of ankle 
motion is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  In 
this case, it is proper to rate any claimed residuals of an 
ankle sprain from 1969 as noncompensable because the records 
currently show no residuals from that time.  The veteran had 
no complaints of the same at the most recent VA orthopedic 
examination in June 1997.  Rather, he had satisfactory heel 
and toe standing and reflexes to the knees and ankles were 
intact.  


Chest Pain and Injury

In addition to the facts incorporated herein, at a VA 
examination in February 1972, a special pulmonary examination 
revealed normal right and left lungs after the veteran gave a 
history of having hit at telephone pole in service and 
injuring the chest.  An April 1972 rating decision denied 
service connection for residuals of chest pain due to injury 
because it was not found on the last examination.  The 
veteran was seen at VA in 1983 for what was diagnosed as 
musculoskeletal chest pain.  The veteran was seen at VA in 
1986 for swelling of the chest.  

In a June 1992 rating decision, the RO noted that service 
medical records indicated that the veteran suffered from a 
contusion on the chest when hit by a falling telephone pole 
and that there was no residual disability.  At the May 1994 
VA orthopedic examination, his history was again revealed to 
include the inservice chest injury.  

Identified chest pain and injury has been rated under 
Diagnostic Code 5297, by analogy, to removal of a rib or 
ribs.  Resection of two or more ribs without regeneration 
shall be evaluated as 10 percent disabling.  For two or more 
ribs, a 20 percent rating is required, and for three or four 
ribs a 30 percent rating is assigned.  Higher percentage 
ratings are allowed based on the number of ribs affected.  

The veteran's chest injuries were acknowledged 1972 and 1992 
rating decisions.  At this time there does not appear to be 
any residual chest injury from a fall into the chest noted in 
service.  In 1972 residual chest injuries were not found on 
examination, and on the most recent VA examinations in 1997, 
no residuals were diagnosed.  Accordingly, the Board finds 
that the RO's assignment of a zero percent evaluation is 
justified.  See also 38 C.F.R. § 4.31.


Stomach Trouble

In addition to the facts incorporated herein, at a VA 
examination in February 1972, the veteran underwent a special 
gastrointestinal examination due to a history of 
midepigastric pain and nausea after eating.  The abdomen was 
flat, non tender, and non rigid.  An April 1972 rating 
decision denied service connection for stomach trouble 
because it was claimed by the veteran and not shown in the 
evidence of record.  

At the June 12, 1997 VA general medical examination, the 
following was noted regarding the digestive system.  The 
abdomen was soft, flat, and with no tenderness and no 
abnormal masses felt.  The liver and spleen were not 
palpable.  The examination diagnoses included 
hypercholesterolemia. 

Identified stomach trouble has been rated, by analogy, under 
Diagnostic Code 7319, for irritable colon syndrome.  This is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  For severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, a 30 percent evaluation 
is warranted.  If the disability is moderate, with frequent 
episodes of bowel disturbance with abdominal distress, an 
evaluation of 10 percent is warranted.  A mild disorder, with 
disturbances of bowel function and occasional episodes of 
abdominal distress warrants a noncompensable evaluation.  38 
C.F.R. §§ 4.20, 4.114, Diagnostic Codes 7319 (1998).  

History reveals that the veteran complained of stomach 
trouble more than 20 years ago in 1972.  At that time no 
residual diagnosis was made, and to date the veteran's 
digestive system shows no abnormality; as seen in the June 
1997 general examination.  It was proper to currently rate 
this disorder as noncompensable.  


Discussion

In the analyses set forth above, the Board has determined 
that all of the ratings currently assigned for the veteran's 
nonservice-connected disabilities are proper.  In summary, 
the Board assigns a zero percent rating for all of the 
indicated disabilities, and the residuals of a herniated disc 
L4-5, which, as the RO has established, warrants 20 percent.  
The combined disability rating of 20 percent is in order.  
See 38 C.F.R. § 4.25 (1998).  

Given the foregoing considerations, and assuming arguendo 
that each of the veteran's nonservice-connected disabilities 
is permanent in accordance with 38 C.F.R. § 4.17, the 
veteran's disabilities are objectively determined not to be 
representative of a total 100 percent schedular evaluation in 
accordance with 38 C.F.R. § 4.15.  The evidence also does not 
show that the veteran suffers from the permanent loss of the 
use of his hands, feet or eyes in accordance with the 
criteria set forth in 38 C.F.R. § 4.15.  Accordingly, on the 
basis of the objective "average person" standard of review, 
a permanent and total disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of Section 4.16(a). Since the veteran's 
disabilities are now all appropriately rated, and since none 
of his disabilities has been rated as at least 40 percent 
disabling, the veteran cannot be considered permanently and 
totally disabled on this basis.

In reaching this determination, the Board finds that the 
current clinical evidence clearly shows material improvement 
in the veteran's physical condition when compared to the 
clinical evidence in 1992.  The June 1992 rating decision 
noted that the veteran had been awarded non-service-connected 
pension benefits based on the facts of the record which 
showed that he had a series of operations on his back, which 
left him status post 60 percent disabling under guidelines 
provided by VA's rating criteria.  Unquestionably, the May 
1994 VA examination showed material improvement to the 
veteran's back disability as a result of his two post-service 
surgeries.  The residuals were characterized as radicular 
pain and slight weakness to the left lower extremity, with 
some loss of range of motion.  No gross abnormalities of the 
lumbosacral spine were noted upon x-ray.  This assessment was 
a material improvement over the veteran's early disability 
symptomatology immediately following the surgeries.  As the 
veteran's lumbosacral spine disability, characterized as 
herniated disc L4-L5 and L5-S1, post operative, comprised the 
sole disability which was assigned a non-service-connected 
disability rating greater than 0 percent, the primary basis 
for the award of pension benefits was no longer significantly 
disabling.  

Therefore the Board finds that the veteran's pension benefits 
were properly terminated.  Contrary to the representative's 
arguments that not all of the veteran's indicated 
disabilities have been rated, it appears, rather, that all 
indicated disabilities have been assigned a percentage 
rating, and that most are noncompensable.  

This evidence leads the Board to find that the veteran's 
disabilities are not permanently and totally disabling 
because, initially, the veteran's disabilities do not meet 
the percentage requirements for total disability under 38 
C.F.R. § 4.16(a), such that they would prevent an "average 
person" from engaging in substantially gainful employment.  
In this respect, the Board does not concur with the 
conclusion that the veteran is not objectively permanently 
and totally disabled.

Whether Termination of a Permanent and Total Disability 
Rating for Pension Purposes Based upon Extraschedular 
Criteria was Proper

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the veteran would be eligible for pension benefits based upon 
subjective criteria, including consideration of the veteran's 
age, education and occupational history, and any unusual 
physical or mental effects.  

The evidence of record indicates that the veteran is 52 years 
old, has a high school education, and has training as a truck 
driver and a mechanic.  Although the veteran has submitted 
medical evidence indicating that he is unable to work due to 
complaints of pain, the Board observes that, in reviewing the 
most recent medical evidence of record, there is an absence 
of objective medical evidence reflecting the severe degree of 
lumbosacral spine disability alleged by the veteran.  Thus, 
while the manifestations of his lumbosacral condition are 
pain and some limitation of lumbar spine motion, the Board 
must emphasize that the 20 percent evaluation presently 
assigned the veteran for the non-service-connected herniated 
disc at L4-5 and L5-S1 takes into consideration the impact of 
pain.  See Spurgeon and DeLuca, both supra.  As such, 
limitation of function to the extent that the veteran would 
be rendered unemployable is not clinically substantiated by 
the record, as illustrated by the maximum 20 percent 
evaluation that all of the veteran's disabilities warrant, 
combined, which appropriately reflects his overall 
impairment.  Therefore, the medical evidence submitted by the 
veteran is deemed unworthy of significant probative weight as 
it relates to the matter herein at issue and it does not 
otherwise place the evidence in relative equipoise.

The sole fact that a claimant may be unemployed or may have 
trouble finding employment is not sufficient for a showing of 
unemployability.  The question is whether the veteran is 
capable of performing the physical or mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As a 
result, based on the veteran's disability picture, the 
evidence of record does not show that the veteran's 
disabilities are so incapacitating as to preclude the 
performance of substantially gainful employment. 

In conclusion, upon consideration of the combined effect of 
the veteran's disabilities, in addition to the veteran's age, 
education and occupational history, the Board is simply not 
persuaded that the veteran is permanently and totally 
disabled.  Therefore, the preponderance of the evidence 
supports the termination of pension benefits based upon 
subjective criteria.  38 C.F.R. § 3.321(b)(2), 4.15.  As 
such, the Board concludes that the termination of a permanent 
and total disability rating for pension purposes was proper.  
The veteran's claim is denied.  


Other Considerations

In reaching this decision as to this claim, the Board has 
considered securing the private medical records of Dr. 
Zavala, which were referenced in the veteran's June 1995 
statement.  Within the context of this statement, the veteran 
indicated that the records pertained to previous back 
surgery.  Notably, however, the information of record 
reflects that private hospital reports pertinent to the 
veteran's back surgery in September 1990, as well as private 
medical records from Dr. Zavala, dated between June and 
December 1990, have already been associated with the claims 
file.  As such, securing the referenced private medical 
records would not add pertinent evidence.  Therefore, the 
Board's duty to assist is not triggered because such a duty 
is "limited to (securing) specifically identified documents 
that, by their description, would be facially relevant and 
material the claim."  Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (quoting Gobber v. Derwisnki, 2 Vet. App. 470, 472 
(1992)).



ORDER

The appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

